UNITED sTATEs DISTRICT coURT
FoR THE MSTRICT oF CGLUMBIA AUG ~ t 2013

C|erk, U.S. District & Bankruptcy
Courts for the District of Co|umbia

oRMA BUIE,
Plaintiff,
v. civil Acri@n NO.  l  l

JACQUELINE A. BERRIEN, et al. ,

Defendants.

§/\i\y\_/\J§/\)\)\y\/§/

MEMORANDUM OPINION AND ORDER

The plaintiff, a former employee of the Equal Opportunity Employment Commission
("EEOC"), brings this action under the Americans with Disabilities Act, see 42 U.S.C. §12101 et
seq., against the EEOC’s Chair and five of its employees. See Compl. at 1-2 (page numbers
designated by the Court). She alleges that the defendants failed to accommodate her disability
and ultimately forced her to retire. See id. at 3, 5. Among other relief, the plaintiff demands

back pay. Id. at 5.

The ADA does not apply to the United States or its agencies. See 42 U.S.C. §
121 l I(S)(B)(i). The plaintiffs claims against the ADA, or alternatively, against the named
defendants in their official capacities, therefore must be dismissed. See Smith v. Polter, 400 F.
App’x 806, 812 (5th Cir. 20l0) (fmding that "no claim against the [United States Postal Service]
is permitted under the ADA because it "excludes the entire federal government from coverage

under the ADA"); Rz'vera v. Heyman, 157 F.3d l0l, 103 (2d Cir. 1998) ("As a federal employee,
l

[plaintiff] has no remedy for employment discrimination under the ADA."); Fox v. United States,
No. 3:10-cv-126, 2012 WL 2685067, at *1 (S.D. Miss. July 6, 2012) ("[T]o the extent [plaintiff]
alleges claims against the United States under the ADA, those claims are dismissed for lack of
subject-matter jurisdiction."). Nor can the plaintiff maintain her claims against the named
defendants in their individual capacities. See, e.g., Roman-Oliveras v. Puerlo Rico Elec. Power
Auz‘h., 655 F.3d 43, 45 (1“ Cir. 201 l) ("[W]e conclude that Title 1 of the ADA does not provide
for liability against individuals who are not themselves employers."); EEOC v. AIC Sec.
Investz'gations, Lld., 55 F.3d 1276, 1279 (7th Cir. 1995) ("[l]ndividuals who do not
independently meet the ADA’S definition of ‘employer’ cannot be held liable under the ADA.");
Brown v. Cantrell, No. 11-cv-200, 2012 WL 4050300, at *l (D. Colo. Sept. 14, 2012)
(dismissing ADA claims brought against federal government employees in their official

capacities).

Plaintiff is not entirely without a remedy. "Congress incorporated the ADA’s anti-
discrimination and anti-retaliation provisions into the Rehabilitation Act of 1973, 29 U.S.C. §
791, el seq. ," and "[b]ecause the Rehabilitation Act incorporates the ADA, it is "the exclusive
remedy for employment discrimination based on a disability for federal employees." Bonnette v.
Shinseki, 907 F. Supp. 2d 54, 59 (D.D.C. 2012) (citations omitted). The Court will defer
consideration of plaintiff s application to proceed in forma pauperis and afford her an

opportunity to file an amended complaint

Accordingly, it is hereby

ORDERED that, within 30 days of entry of this Order, plaintiff shall file an Amended

Complaint. Failure to comply with this Order may result in dismissal of this action.

SO ORDERED.

  7'  
DATE: 75 United States DistrictW